DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,9,12-15,17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by George 20210293120.
Examiner Annotated Figure 9

    PNG
    media_image1.png
    402
    705
    media_image1.png
    Greyscale

Referring to claim 1, George discloses a dissolvable pump down device comprising: an engageable portion (see Examiner Annotated Figure 9, at A); and one or more expandable pieces ( portion at B of pump down seal 68 that flexes toward the casing, see paragraph 0031), each of the one or more expandable pieces initially being in a first position before the dissolvable pump down device is deployed in a wellbore ( position before fluid is applied to seal), and each of the one or more expandable pieces configured to expand from the first position to a second position in response to a force generated by fluid flow of a fluid through the wellbore, wherein a diameter of the one or more expandable pieces while the one or more expandable pieces are in the first position is less than the diameter of the one or more expandable pieces while the one or more expandable pieces are in the second position ( pumped fluid causes pump down seal to extend to second position, see paragraph 0031), and wherein the engageable portion and the one or more expandable pieces are configured to dissolve after the dissolvable pump down device is positioned at the desired wellbore location (pump down seal is dissolvable see paragraph see paragraph 0031, plug 66 is adapted to engage casing and then apparatus can be dissolved by well fluid after completing fracing operations, see paragraph 0034, ).
Referring to claims 2 and 13, George discloses wherein the one or more expandable pieces (at B) are configured to propel the dissolvable pump down device to the desired wellbore location while the one or more expandable pieces are in the second position (see paragraph 0031, the pump down seal assists the device moving through the casing).
	Referring to claims 3-4 and 14-15 George discloses wherein the one or more expandable pieces are configured to shift from the second position towards the first position if the force generated by the fluid flow of the fluid onto the one or more expandable pieces is less than a threshold amount of force (since the pumped fluid causes the seal to flex toward the casing, see paragraph 0031, when the pressure of the fluid is reduced to a certain amount the seal will no longer flex outwardly).
	Referring to claim 5, George discloses wherein after the one or more expandable pieces (68) expand to the second position, the diameter of the one or more expandable pieces is greater than a diameter of a bottomhole assembly that is coupled to the dissolvable pump down device ( see fig. 5 and 6, pump down seal 68 at B has larger diameter than sections 32a, 32b, and 32c which are coupled to the device).  
10 	Referring to claim 6, George discloses the one or more expandable pieces (at B) are flanges ( see fig. 9, top of element 68 is  flange that flares out), and wherein each of the one or more flanges is configured to expand from the first position to the second position.  
Referring to claim 7, George discloses the one or more expandable 15pieces (at B) are rings ( top of element 68 is ring that flares outward), and wherein each of the one or more rings is configured to expand from the first position to the second position.
Referring to claim 9, George discloses the engageable portion (at A) is coupled to a wellbore isolation device ( plug 60) that is configured to form a seal after the dissolvable pump down device is positioned at the desired downhole location ( see paragraph 0034).

Referring to claim 12, George discloses  dissolvable pump down assembly comprising: a wellbore isolation device (60) configured to set at a desired wellbore location to form a fluid seal; and a dissolvable pump down device  (68) comprising: an engageable portion ( at A); and one or more expandable pieces (at B) , each of the one or more expandable pieces initially being in a first position before the dissolvable pump down device is deployed in a wellbore ( before pumped fluid is applied), and each of the one or more expandable pieces configured to expand from the first position to a second position in response to a force generated by fluid flow of a fluid through the wellbore( pumped fluid causes pump down seal to extend to second position, see paragraph 0031), wherein a diameter of the one or more expandable pieces while the one or more expandable pieces are in the first position is less than the diameter of the one or more expandable pieces while the one or more expandable pieces are in the second position, and wherein the engageable portion and the one or more expandable pieces are configured to dissolve after the dissolvable pump down device is positioned at the desired wellbore location (pump down seal is dissolvable see paragraph see paragraph 0031, plug 66 is adapted to engage casing and then apparatus can be dissolved by well fluid after completing fracing operations, see paragraph 0034, ).
Referring to claim 17, George disclosed the well isolation device is a frac plug ( see paragraph 0039 plug is used during fracing and therefore can be considered a frac plug).
Referring to claim 18, George discloses (see fig. 3) a method to deploy a bottomhole assembly through a lateral section of a wellbore, comprising: deploying a dissolvable pump down device (68) that is coupled to a bottomhole assembly  (30) into a wellbore, the dissolvable pump down device comprising: an engageable portion ( at A); and 10one or more expandable pieces (at B), each of the one or more expandable pieces initially being in a first position before the dissolvable pump down device is deployed in a wellbore ( before pumping fluid is applied); applying a threshold amount of fluid force to the one or more expandable pieces to expand the one or more expandable pieces from the first position to a second position (see paragraph 0031), wherein a diameter of the one or more expandable pieces while the one or more expandable pieces are in the first 15position is less than the diameter of the one or more expandable pieces while the one or more expandable pieces are in the second position; and propelling the dissolvable pump down device to a desired location in a lateral section of the wellbore ( see fig. 1, the apparatus is pumped to horizontal section).  
20Referring to claim 19, George discloses after the dissolvable pump down device is propelled to the desired location, actuating a wellbore isolation device (60) that is coupled to the dissolvable pump down device to form a fluid seal ( see paragraph 0034).  
Referring to claim 20 , George, wherein the engageable portion is initially coupled to the bottomhole assembly, the method further comprising after the dissolvable pump down device is propelled to the desired location  5disengaging the bottomhole assembly from the dissolvable pump down device ( see fig. 7 and paragraph 0034,  when the apparatus reaches the place to release segment 32c, the segment is disconnected from the pump down device 68 on plug 60); and dissolving the dissolvable pump down device ( see paragraph 0034, once stimulation is finished the apparatus is dissolved).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-12, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Power  20200347694 in view of  George 20210293120.
Referring to claim 1, Power disclose a dissolvable pump down device comprising: an engageable portion (102); and 5one or more expandable pieces (116, can be a wiper ring see paragraph 0043), each of the one or more expandable pieces initially being in a first position before the dissolvable pump down device is deployed in a wellbore ( before pumped fluid is applied), and each of the one or more expandable pieces configured to expand from the first position to a second position in response to a force generated by fluid flow of a fluid through the wellbore ( wiper ring expands when fluid applied to it), wherein a diameter of the one or more expandable pieces while the one or more expandable 10pieces are in the first position is less than the diameter of the one or more expandable pieces while the one or more expandable pieces are in the second position (see paragraph 0044), and wherein the engageable portion  ( 102, see paragraph 0033) configured to dissolve after the dissolvable pump down device is positioned at the desired wellbore location. Power does not specifically disclose the expandable portion dissolves.  George teaches a pump down seal (68) that is a wiper  seal with an expandable portion that dissolves ( see paragraph 0031).  As both Power and George teach pump down seals that are wiper seal it would be obvious to substitute one type of pump down seal for another type.  Therefore, it would be obvious to one of ordinary skill in the art to modify the device disclosed by Power to have a pump down seal that dissolves in view of the teachings of George because it would be obvious to substitute one type of pump down seal for another type.
Referring to claim 8, Power discloses wherein the engageable portion (102) is configured to engage to a mandrel (204) of a bottomhole assembly, and wherein the engageable portion is configured to shear off the mandrel  ( at 202 see paragraph 0061) after the dissolvable pump down device is positioned at the desired downhole location.
Referring to claim 11, Power, as modified, by Geroge does not specifically disclosed the one or more expandable pieces are formed from a first dissolvable material that dissolves at a first rate, and wherein the engageable portion is formed from a second dissolvable material that dissolves at a second rate.  However, Power does disclose the different part may dissolve at different rates. Therefore, it would be obvious to one of ordinary skill in the art to further modify the device disclosed by Power, as modified by George,  to the one or more expandable pieces are formed from a first dissolvable material that dissolves at a first rate, and wherein the engageable portion is formed from a second dissolvable material that dissolves at a second rate to allow the part to allow optimum efficiency in the setting and releasing of the bridge plug.  

Using a different interpretation of the Power and George references,
Referring to claim 1, Power discloses disclose a pump down device comprising: one or more expandable pieces (116, can be a wiper ring see paragraph 0043), each of the one or more expandable pieces initially being in a first position before the dissolvable pump down device is deployed in a wellbore ( before pumped fluid is applied), and each of the one or more expandable pieces configured to expand from the first position to a second position in response to a force generated by fluid flow of a fluid through the wellbore ( wiper ring expands when fluid applied to it), wherein a diameter of the one or more expandable pieces while the one or more expandable pieces are in the first position is less than the diameter of the one or more expandable pieces while the one or more expandable pieces are in the second position (see paragraph 0044). Power does not specifically disclose  an engageable portion or the expandable portion dissolves.  George teaches a pump down seal (68) that is a wiper  seal  with an engageable portion ( see examiner Annotated figure 9, at A) and  an expandable portion (at B) where the pump down seal dissolves  that dissolves ( see paragraph 0031).  As both Power and George teach pump down seals that are wiper seal it would be obvious to substitute one type of pump down seal for another type.  Therefore, it would be obvious to one of ordinary skill in the art to modify the device disclosed by Power to have a pump down seal that has an engagable portion and the expandable and engageable portions dissolves after the device is positioned at the desired wellbore location  and in view of the teachings of George because it would be obvious to substitute one type of pump down seal for another type.
Referring to claim 9, Power, as modified) discloses wherein the engageable portion (as taught by George)  is coupled ( through guide 102) to a wellbore isolation device ( 104,108,106) that is configured to form a seal after the dissolvable pump down device is positioned at the desired downhole location (see fig. 2b).
Referring to claims 10 and 16, Power, as modified, discloses wherein the dissolvable pump down device is coupled to a mule shoe (102), and wherein the wellbore isolation device and the mule shoe are formed from dissolvable materials (see paragraph 0033 all can be made of dissolvable materials).
Referring to claim 12, Power discloses a dissolvable pump down assembly comprising a  wellbore isolation device ( 104,108,106) that is configured to set at a desired wellbore location to form a fluid seal and Power discloses disclose a pump down device comprising: one or more expandable pieces (116, can be a wiper ring see paragraph 0043), each of the one or more expandable pieces initially being in a first position before the dissolvable pump down device is deployed in a wellbore ( before pumped fluid is applied), and each of the one or more expandable pieces configured to expand from the first position to a second position in response to a force generated by fluid flow of a fluid through the wellbore ( wiper ring expands when fluid applied to it), wherein a diameter of the one or more expandable pieces while the one or more expandable pieces are in the first position is less than the diameter of the one or more expandable pieces while the one or more expandable pieces are in the second position (see paragraph 0044). Power does not specifically disclose  an engageable portion or the expandable portion dissolves.  George teaches a pump down seal (68) that is a wiper  seal  with an engageable portion ( see examiner Annotated figure 9, at A) and  an expandable portion (at B) where the pump down seal dissolves  that dissolves ( see paragraph 0031).  As both Power and George teach pump down seals that are wiper seal it would be obvious to substitute one type of pump down seal for another type.  Therefore, it would be obvious to one of ordinary skill in the art to modify the device disclosed by Power to have a pump down seal that has an engagable portion and the expandable and engageable portions dissolves after the device is positioned at the desired wellbore location  and in view of the teachings of George because it would be obvious to substitute one type of pump down seal for another type.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672